Allowable Subject Matter
Claims 1, 8-12, 15-22, 28-31 and 33-38 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show an adjustable fluid flow system for a temperature control system, comprising a heat exchanger comprising two or more channel sections, wherein each of the two or more channel sections comprises a plurality of channels configured to transmit a working fluid, and wherein the heat exchanger is configured to independently direct the working fluid through a selection of the two or more channel sections; a divider extending from the heat exchanger and between the first chamber and the second chamber to fluidly isolate the first flow path and the second flow path; a damper configured to adjust a flow of air along the first flow path, a valve configured to adjust flow of the working fluid through the first channel section and a controller communicatively coupled to the damper and the valve, wherein, in response to a determination to transition the first channel section to a non-operational state, the controller is configured to actuate the damper to block the first outlet to obstruct the flow of air along the first flow path and across the first channel section, and to actuate the valve to fully block the flow of the working fluid through the first channel section and enable the flow of the working fluid through the second channel section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2012/0015600 to Larsson teaches an induction unit for uniting air flows.
U.S. Patent Application Publication 2011/0189939 to Fey et al. teaches a ceiling air outlet for climate control systems.
U.S. Patent Application Publication 2010/0263829 to Kimura et al. teaches a heating and cooling unit, and heating and cooling apparatus.
U.S. Patent Application Publication 2006/0211365 to Petrovic teaches an induction diffuser.
U.S. Patent Application Publication 2010/0140363 to Hirsch et al. teaches an air powered terminal unit and system.
U.S. Patent Application Publication 2003/0042012 to Pearson teaches an energy recycling air handling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
8/5/2021